          Case 2:20-cv-00967-JDW Document 37 Filed 08/13/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JOUREY NEWELL,                                    Case No. 2:20-cv-00967-JDW

                 Plaintiff,

        v.

 STRATEGIC ADMINISTRATION
 GROUP, INC.,

                 Defendant.


                                               ORDER

       AND NOW, this 13th day of August, 2020, upon consideration of the Motion to Compel

Discovery Responses and Document Production From Strategic Administration Group, Inc. (ECF

No. 33), it is ORDERED that the Motion is DENIED WITHOUT PREJUDICE because it does

not identify the requests that it wants the Court to enforce or explain why any particular discovery

response is insufficient.

                                                     BY THE COURT:


                                                     /s/ Joshua D. Wolson
                                                     JOSHUA D. WOLSON, J.
